OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                           AUSTIN




lionorablo lorrester Hane4ak
Cri5ln41 Distriot Attorney
%'axahachie, Texas

Dear Sir:




                                              or your let*   Of
June 29, lQS9, wk                            llowlng r4qtI4st:

                                             or your ogleion


                                      r4 neo486ary befor
                                       qualirlsd oandidate
                                      an lmle~ndent rohool
                                    t: -5,    333.16 COUJl~y,


                      infomatlon,  the independent oQbao1
                       tloa is loortsd In the olty of.
                        being thy control of seid pub-


                  lm~ly to JOlD mtJU46t rPad4, thZ6 i8 to
aavlce that krtio~l4 2771 of the Revfeed civil Stat&u      of
T4xa6, 1,085, a6 n6w ll;;%sra4 and sfteot, pravlderr, wIig
other thlnge, that; 8ahho416 thU6 Or5?X&M(r (tide aiLIllt
dlatrlcto in critics) 6a far a6 the ~66~4 arc?appl raable
6h6tl be eubdeet to the gan4ral law6 of Texemr

            fmd Art.1614 2W7,   .R. C. S. of !&xata, 1985, 48
now in fox-06 and effecrt, a6mJa& othar things, -46        th4 fof-
lowing provialxon:
Con. yorrevter Dancock, psgs 2



          "P&Y pezsdn shall be ellgibl4 to any Stat4,
     couaty, preolnot or lpnrrlcipl offlO in this
     state unl466 he shall be ellgIbl4 to hold of-
     fice undar the Constitution of this State, and
     unlsss he 6hall hav4 resld4d in thin State for
     the period of twelv4 month6 end 61x month8 in
     th4 aouuty, preainot, or auniolpallty, in which
     he off4r6 hims4lf a6 a oeadldate next preceding
     . . . e14ct10n, . . . v
          This d4partznent in 1912 held *a person who has
not resid4d I.6 th4 dietriot 8It aontha at the tin4 of his
aleotion I6 not quallfled to sot as trust4esof an lndopen-
dent sohool district.*

          In en opinion addr4a64d to Mr. If, ?. Deamrmr4,
Superintendent, Lalw Vl4w Pub114 Sahool8, Lahe View, T4xa6,
this I)egartment h4l.d that *in ord4r for a p4rs0n kt held
the offhe of 6chooltru6t6+e iaanlndependeat 8ahw1
dlatrlot, he need not hold a poll tax moelpt.w

          fn a letter opinion dated April 27, 192l, by
this mpertm4nt, addres64d to hr. yr4nh TurMr,   Santa Aana,
T4xaa, it watt h4ld that *a Mraon my hold th4 oSfl44 of
school trust44 in an lnd4p6nd4nt 6ehool district without
bar-   @d~hiS    p0l.l t&X.-'

          This mpamt       by oplnlon No. o-655, ablr4se4a
to the Elonorable L. L. Roberts, Couety Auditor of Barger,
Texes, under date of harclh 27, 1939, stated: *A poll tax
rscsipt not a atatutoryyr4r4quislt4 to qualifl4atlon of
indepen44nt school distriot trustee6.*

          ~w4, t&er*ior4, are of the oplnlon thpt. tot a
person tc be quallfi4d au a eendldletefor tru6taM   of an
independsnt sahool district suah as th4 one in qlW6tiOn
he n4ed odly to ooaply with Art.1414 2927 of the &mi646
Civil Statutes of Texas, 1925, and ehall have resided in
Texae for 8 p4riod or tw4lv4 164nths and for 61x aonth6
Inthe county, preolnot or launicipality in which h6 4ftSr6
h-elf   as a candidate, aaxt preoe4ing~the election at
whlah he offer6 hiillselrfor eleetion.
                                                                             in2



         Hon.   Porreater     Hamock,   Page   3




                       ‘Cje are

                                                       Your6   vary   tmly

                                                   ATTOFiNEYGENERALOFT&MS




     .

IL